Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147991                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  GREGORY TAYLOR and JAMES                                                                               David F. Viviano,
  NIEZNAJKO,                                                                                                         Justices
           Plaintiffs-Appellees,
  v                                                                SC: 147991
                                                                   COA: 314534
                                                                   Genesee CC: 12-098397-NI
  MICHIGAN PETROLEUM
  TECHNOLOGIES, INC.,
           Defendant-Appellee,
  and
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the October 18, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           h0325
                                                                              Clerk